           Case 1:20-cv-02495-LTS-GWG Document 26 Filed 06/22/20 Page 1 of 2



RICHARD D. EMERY
                           EMERY CELLI BRINCKERHOFF & ABADY LLP                                 DIANE L. HOUK
ANDREW G. CELLI, JR.
MATTHEW D. BRINCKERHOFF                           ATTORNEYS AT LAW                           EMMA L. FREEMAN
JONATHAN S. ABADY                      600 FIFTH AVENUE AT ROCKEFELLER CENTER                   DAVID BERMAN
EARL S. WARD                                          10TH FLOOR                               HARVEY PRAGER
                                              NEW YORK, NEW YORK 10020
ILANN M. MAAZEL                                                                               SCOUT KATOVICH
HAL R. LIEBERMAN                                                                            MARISSA BENAVIDES
                                                 TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                            NICK BOURLAND
                                                 FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                         ANDREW K. JONDAHL
                                                  www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                            ANANDA BURRA
KATHERINE ROSENFELD                                                                               MAX SELVER
DEBRA L. GREENBERGER
ZOE SALZMAN
SAM SHAPIRO




                                                               June 22, 2020

    Via ECF

    Hon. Laura T. Swain
    United States District Judge
    Daniel Patrick Moynihan
    United States Courthouse
    500 Pearl Street
    New York, NY 10007

                     Re: Alexis Sklair, et al. v. Mike Bloomberg 2020, Inc., No. 20 Civ. 2495


    Dear Judge Swain,

           We represent Plaintiffs and the putative class in the above-referenced matter. We write
    pursuant to Section B.II of your Honor’s individual rules to inform the Court that Plaintiffs will
    amend their complaint as of right in response to Defendant’s pending motion to dismiss. See
    ECF No 20. Plaintiffs will file their amended complaint within 21 days of Defendant’s motion
    by July 6, 2020. See Fed. R. Civ. P 15(a)(1)(B) (requiring an amended pleading to be filed
    within “21 days after service of a responsive pleadings or 21 days after service of a motion under
    Rule 12(b), (e), or (f)”).

           The parties are conferring on a proposed briefing schedule in the event that Defendant
    moves to dismiss Plaintiffs’ amended complaint. We will submit a schedule for the Court’s
    consideration in the coming days, or separate proposals if the parties cannot agree upon a joint
    proposed schedule.
      Case 1:20-cv-02495-LTS-GWG Document 26 Filed 06/22/20 Page 2 of 2
EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 2

                                         Respectfully Submitted,

                                         Ilann M. Maazel
                                         David Berman

                                         GUPTA WESSLER PLLC

                                         Peter Romer-Friedman

                                         1900 L Street, NW, Suite 312
                                         Washington, DC 20036
                                         Phone: (202) 888-1741

cc.   All Counsel of Record
